Exhibit 10.2

GENERAL CANNABIS CORP




LETTER AGREEMENT




October 18, 2019




Reference is made to the Promissory Note (the “Note”) dated July 18, 2019,
issued by General Cannabis Corp (the “Company”) to SBI Investments LLC, 2014-1.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Note.




For good and valuation consideration, the parties hereby agree, effective as of
the first date above, as follows:




(a)

Extension of Maturity Date.  The Maturity Date of the Note shall be extended to
November 1, 2019.




(b)

Governing Law.  This letter agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
law principles.




(c)

Full Force and Effect.  Except as modified hereby, the Note remains in full
force and effect.




(d)

Counterparts.  This letter agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement.  A signed copy of this letter agreement delivered
by e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this letter
agreement.







 

GENERAL CANNABIS CORP

 

 

 

 

By:

/s/ Michael Feinsod

 

Name:

Michael Feinsod

 

Title:

Chief Executive Officer







Agreed and approved:




SBI INVESTMENTS LLC, 2014-1







By:

/s/ Jonathan Juchno

Name:

Johnathan Juchno

Title:

Principal






